DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Interview on 07/18/2022. 
The status of the Claims is as follows:
Claims 5 and 9-20 have been cancelled;
Claims 1, 3 7 and 8 have been amended;
Claims 21-31 are new;
Claims 1-4, 6-8 and 21-31 are pending and have been examined. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 05/09/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 was filed after the mailing date of the Application on 01/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Nan Z Carr on 07/18/2022.

The application has been amended as follows: 
1.         (Currently Amended)    An apparatus for applying reusable wrapping devices, comprising:
a cart comprising: 
a vertical column;
two lower arms extending from the vertical column, wherein the two lower arms are arranged for inserting to openings of a pallet block; and
adaptors for hanging a reusable wrapping device on the cart, wherein the reusable wrapping device comprises: 
a wrap body;
one or more horizontal straps extending from a first side of the wrap body;
one or more horizontal buckles attached to a second side of the wrap body and configured to fasten with the one or more horizontal straps; 
two upper straps extending from an upper side of the wrap body; and
two lower straps extending from a lower side of the wrap body,
wherein each of the lower arms of the cart includes a recess for receiving one of the lower straps from the reusable wrapping device. 
22.        (Currently Amended) The apparatus of claim 21, further comprising hinges for connecting the first panel and third panel, and the second panel and first panel. 
23. 	(Currently Amended) The apparatus of claim 21, further comprising one or more clips configured to secure the upper straps, lower straps, and horizontal straps of the reusable wrapping devices.

Allowable Subject Matter

Claim 1-4, 6-8 and 21-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed each of the lower arms of the cart includes a recess for receiving one of the lower straps from the reusable wrapping device. 

The Prior Art, Lato (US 20160251155) for example, teaches a cart comprising including: 
a vertical column; 
two lower arms extending from the vertical column, wherein the two lower arms are arranged for inserting to openings of a pallet block; and adaptors for hanging a reusable wrapping device on the cart, (Figs. 13-15; 21-23) wherein the reusable wrapping device (Fig. 16) comprises: 
a wrap body; one or more horizontal straps extending from a first side of the wrap body; one or more horizontal buckles attached to a second side of the wrap body and configured to fasten with the one or more horizontal straps;
two upper straps extending from an upper side of the wrap body; 
and two lower straps extending from a lower side of the wrap body, (Fig. 16; par 48-50)

However, the Prior Art fails to disclose a cart where each of the lower arms of the cart includes a recess for receiving one of the lower straps from the reusable wrapping device.	

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731